       Case 3:20-cv-00014-JWD-EWD                          Document 1-2         01/08/20 Page 1 of 1


From:             Dick Urquhart
To:               Phillips, Tod
Cc:               Phillip Smith; Myles Parker; Alexandra Markov; Frank Neuner
Subject:          RE: Calumet - update
Date:             Thursday, December 19, 2019 6:24:45 PM




Tod -
We have a settlement in principal and expect dismissal with prejudice shortly after the new year.
Best regards,
Dick



From: Phillips, Tod <phillips@wrightclosebarger.com>
Sent: Wednesday, December 18, 2019 1:49 PM
To: Dick Urquhart <RURQUHART@ZELLE.COM>
Cc: Phillip Smith <psmith@neunerpate.com>; Myles Parker <mparker@cwplaw.com>; Alexandra
Markov <amarkov@cwplaw.com>; Frank Neuner <FNeuner@neunerpate.com>
Subject: RE: Calumet - update
Importance: High

-=EXTERNAL EMAIL=-

Dick / Myles:

Please advise as to status of your clients in the Calumet litigation now pending in East Baton Rouge.
We filed an answer on behalf of Infrassure and did not see any responsive pleading filed by any of
the Market members to Calumet’s original petition.

If your clients have settled, please advise. If there is an order of nonsuit or other formal dismissal of
Calumet’s claims against your clients, please advise as to that.

Thank you in advance.

Tod




                                                                                               EXHIBIT B
